Citation Nr: 1420964	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus type 2 with erectile dysfunction, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at an April 2013 Board hearing held at the RO by the undersigned.  A transcript of that hearing is associated with the claims file.

At the April 2013 Board hearing, the Veteran submitted evidence pertaining to the issues on appeal, along with a waiver of review by the RO.  He also asked that the record be held open for 30 days so that additional evidence could be submitted.  Review of the record reveals that the Veteran submitted additional evidence in May 2013 along with a statement waiving review of this evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, appellate adjudication may proceed.  

The issues of entitlement to an increased rating for diabetes mellitus type 2 and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

At his April 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for PTSD.

CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1).  An August 2009 rating decision denied the Veteran's claim for service connection for PTSD.  The Veteran perfected an appeal as to this issue in August 2011 but requested withdrawal of his appeal at his April 2013 Board hearing.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to that issue, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.

REMAND

During the Veteran's April 2013 Board hearing, he testified that he had previously received treatment from the Boston VA Medical Center and continued to receive treatment through the Providence VA Medical Center and Hyannis Community Based Outpatient Clinic (CBOC).  Review of the record reveals that the most recent records from the Boston VA Medical Center are dated in February 2012, and the most recent records from the Providence VA Medical Center are dated in April 2010; the claims file does not contain records from the Hyannis CBOC.  On remand, these must be obtained.  To that end, the Veteran's last VA examination was conducted in August 2012, nearly two years ago.  On remand, an additional examination to determine the current severity of the Veteran's diabetes mellitus and its related complications should be conducted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  At his April 2013 Board hearing, the Veteran testified that he was a machine operator in service, and had also worked as a machine operator through the post-service period until he began to be prescribed insulin for his diabetes.  Thus, under state law, he was no longer able to obtain a license to operate the machinery he had used his entire post-service career, and was forced to stop working. 

Review of the record shows that based on the Veteran's currently service-connected disabilities and their respective ratings, TDIU is not warranted on a schedular basis.  However, remand of the TDIU issue is required as it is inextricably intertwined with the issue of entitlement to an increased rating for diabetes mellitus.  To that end, if a higher rating for diabetes is not granted on remand, consideration should be given to whether TDIU is warranted on an extraschedular basis.  38 C.F.R. §4.16(b).  

Accordingly, the issues of entitlement to an increased rating for diabetes mellitus type 2 and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) are REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his diabetes mellitus symptoms and the impact of the condition on his ability to work.  Provide the Veteran with an appropriate amount of time in which to submit this lay evidence.

2.  Obtain all outstanding records regarding the Veteran's treatment for diabetes mellitus type 2 and related conditions (e.g. erectile dysfunction and peripheral neuropathy) from Boston VA Medical Center, Hyannis CBOC, and Providence VA Medical Center, to include any records of private treatment authorized by those facilities on a fee-basis.   Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

3.  Schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his diabetes mellitus and any potential complications (including but not limited to peripheral neuropathy and erectile dysfunction).  Physical examination should be conducted, as well as any testing required to adequately document the Veteran's symptomatology.  The examiner must specifically indicate whether the Veteran has peripheral neuropathy of any of his four extremities.  The examiner should explain any clinical findings or opinions thoroughly.

4.  After undertaking the development above, readjudicate the issue of entitlement to an increased rating for diabetes mellitus type 2 and entitlement to TDIU.  If TDIU cannot be granted, consider whether to submit the Veteran's claim for TDIU to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b)  (2013).  Then readjudicate the issue of whether a TDIU is warranted.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


